                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


MARK J. BRADY,

              Plaintiff,

       v.                                                Case No. 20-CV-918

JASON KOCINA, et al.,

              Defendants.


                                NOTICE AND ORDER


       Plaintiff Mark Brady, who is representing himself, filed a complaint under 42

U.S.C. § 1983. On August 12, 2020, defendants Jason Kocina, Nickolaus Werner, and

Dan Huneke1 filed a motion to dismiss. (ECF No. 10.) Under Civil L. R. 7(b), Brady’s

response is due within twenty-one days of service of the motion, or by Wednesday,

September 2, 2020. The court reminds Brady that under Civil L. R. 7(d), a party’s

failure to respond to a motion is sufficient cause for the court to grant the motion. If

Brady believes he needs additional time to prepare his response, he must file a motion

asking the court to extend the deadline before his response is due. If he files such a




1The Wisconsin Department of Justice accepted service on behalf of Jason Kocina, Nickolaus
Werner, and Daniel Huneke. (ECF No. 10.) The Assistant Attorney General assigned to the
case notified the court that the Department of Corrections did not employ anyone named
Susan Williams (the fourth defendant Brady sues) at Redgranite Correctional Institution at
the relevant time, so the DOJ declined to accept service on her behalf. The court notes that
the arguments in the motion to dismiss apply equally to Williams even though the DOJ is
not representing her and did not file the motion on her behalf. Thus, if the court grants the
motion, the court will dismiss Brady’s claims against all the defendants.



         Case 2:20-cv-00918-SCD Filed 08/18/20 Page 1 of 2 Document 13
motion, he must explain why he needs additional time and how much additional time

he needs.

      IT IS THEREFORE ORDERED that, if by September 2, 2020, Brady does

not respond to the motion to dismiss or does not request additional time to do so, the

court will grant the motion and dismiss this case.

      Dated at Milwaukee, Wisconsin this 18th day of August, 2020.




                                              STEPHEN C. DRIES
                                              U.S. Magistrate Judge




                                          2



        Case 2:20-cv-00918-SCD Filed 08/18/20 Page 2 of 2 Document 13
